DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 11/23/2021 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the panel (claims 8, 17, 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Greene et al. (US 10,774,665; hereinafter Greene).
	Regarding claim 1, Greene (Fig. 1-3 and 6) discloses a turbine vane assembly (40) for use in a gas turbine engine (10) comprises a carrier (60) comprising metallic materials (Col. 1, lines 15-20: metallic sidewall), the carrier (60) extending circumferentially at least partway about an axis (interpreted as the center axis that runs through the gas turbine engine), a vane (70) comprising ceramic matrix composite materials (Col. 1, lines 15-20: CMC shell) and adapted to interact with gases (30) flowing through a gas path (main working fluid flow path through gas turbine) of the gas turbine engine (10), the vane (70) including an outer platform (72) that defines an outer boundary of the gas path (partially shown extending between the inner and outer 

    PNG
    media_image1.png
    538
    779
    media_image1.png
    Greyscale

Fig. I. Greene, Fig. 6 (Annotated)
	Regarding claim 6, Greene discloses the turbine vane assembly of claim 1, wherein Greene (Fig. 2, 4) further discloses that the outer platform (72) has a leading edge that extends circumferentially relative to the axis and a trailing edge that extends circumferentially relative to the axis, a radially outward facing surface of the outer platform (72) at the trailing edge extends circumferentially along a straight path without curving about the axis, and the radially inward facing surface (which includes the groove the band sits in) of the band engages the radially outward facing surface at the trailing edge. Based on Figures 8-10 of the pending application, the radially inward facing surface is in contact with the trailing edge region of the platform. Based on this Greene can be interpreted to disclose this limitation since the aft portion of the seal, would be in contact with a portion edge portion of the platform (aft region of the platform). Refer to Fig. II below.  

    PNG
    media_image2.png
    706
    788
    media_image2.png
    Greyscale

Fig. II. Greene, Fig. 4 (Annotated)
	Regarding claim 12, Greene (Fig. 1-4 and 6) discloses a turbine vane assembly (40) for use in a gas turbine engine (10) comprises a carrier (60) that extends circumferentially at least partway about an axis (interpreted as the center axis that runs through the gas turbine engine), a vane (70) including an outer platform (72), an inner platform (76) spaced apart radially from the outer platform (72) to define a gas path (Fig. 4) of the gas turbine engine (10), an airfoil (70) that extends radially between the outer platform (76) and the inner platform (72), and an outer mount (50) that extends radially away from the outer platform (72), and a chordal seal (200) located radially between the . 
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene et al. (US 10,774,665; hereinafter Greene).
Regarding claim 5, Greene discloses the turbine vane assembly of claim 1, but fails to explicitly disclose that the first arm and the second arm are shaped to have a contour that corresponds with a contour of the outer mount.
	However, Greene (Fig. 2 and 4; Col. 7, lines 39-45) discloses additional embodiments in which the seal (200) can have a similar shape to the spar (50: interpreted as the mount). Since the different shapes all serve the same purpose of . 

Allowable Subject Matter
Claims 2-4, 7-11, and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2: 
Closest prior art: Greene et al. (US 10,774,665; hereinafter Greene)
Greene discloses the first arm engages the outer platform, the second arm engages the carrier.
The closest prior art fails to disclose or suggest that the first arm is elastically deformed to urge the band radially inward toward the outer platform and maintain contact of the radially inward facing surface with the outer platform during use of the turbine vane assembly.
Claims 3 and 4 have been objected to since they depend upon claim 2. 

Regarding claim 7:
Closest prior art: Greene et al. (US 10,774,665; hereinafter Greene)
Greene discloses the radially inward facing surface of the band. 
The closest prior art fails to disclose or suggest that the radially inward facing surface of the band forms a tip and the tip is located forward of an axial midpoint of the band.
Regarding claim 8: 
Closest prior art: Greene et al. (US 10,774,665; hereinafter Greene)
Greene discloses an inner chordal seal arranged radially inward of the vane. 
The closest prior art fails to disclose or suggest the inner chordal seal including a panel that extends partway about the axis and a chordal band that extends radially outward from the panel and engages the inner platform of the vane along a linear path to restrict the gas flow between the panel and the inner platform of the vane into the interior cavity of the vane.
Regarding claim 9: 
Closest prior art: Greene et al. (US 10,774,665; hereinafter Greene)
Greene discloses the carrier defines a radially inwardly opening channel arranged along a leading edge of the outer platform.
The closest prior art fails to disclose or suggest a plurality of vent passages that extends radially inwardly and circumferentially through the carrier and open into the radially inwardly opening channel to cause gas flowing into the channel from the plurality of vent passages to swirl in the channel and ensure an even circumferential pressure distribution, which enables a minimum outward to gas path sealing flow.
Regarding claim 10: 
Closest prior art: Greene et al. (US 10,774,665; hereinafter Greene)
Greene discloses the first arm, the second arm, and the band extends circumferentially from a first end to a second end. 
The closest prior art fails to disclose or suggest that the first arm includes an axially extending flange and a first engagement member that extends radially from the flange, the second arm includes an axially extending flange and a second engagement member that extends radially from the flange, an imaginary line extends from the second end of the band to the first engagement member, and the second engagement member is located on the imaginary line.
Regarding claim 11: 
Closest prior art: Greene et al. (US 10,774,665; hereinafter Greene)
Greene discloses the carrier includes an outer wall that extends circumferentially.
The closest prior art fails to disclose or suggest a lip that extends radially inward from the outer wall relative to the axis, the axially facing surface of the band engages the lip and the lip is sized to allow the axially facing surface of the band to slide radially inwardly and outwardly relative to the axis along the lip to maintain engagement of the band and the lip during use of the turbine vane assembly.
Regarding claim 13: 
Closest prior art: Greene et al. (US 10,774,665; hereinafter Greene)
Greene discloses the first arm engages the outer platform, the second arm engages the carrier. 

Claims 14-16 depend upon claim 13 and so have been objected to as well. 
Regarding claim 17: 
Closest prior art: Greene et al. (US 10,774,665; hereinafter Greene)
Greene discloses an inner chordal seal arranged radially inward of the vane. 
The closest prior art fails to disclose or suggest that the inner chordal seal includes a panel that extends partway about the axis and a chordal band that extends radially outward from the panel and engages the inner platform of the vane along a linear path to restrict a gas flow between the panel and the inner platform of the vane into the interior cavity of the vane.  
Claims 18-19 have been objected to since they depend upon claim 17. 
Regarding claim 20: 
Closest prior art: Greene et al. (US 10,774,665; hereinafter Greene)
Greene discloses a method comprising, providing a carrier, a vane, and a chordal seal, the carrier including a panel that extends circumferentially partway about an axis and a spar that extends radially inward from the panel, the vane including an outer platform, an inner platform spaced apart axially from the outer platform relative to the axis, an airfoil that extends radially between and interconnects the outer platform and the inner platform, and a vane mount that extends radially away from the outer platform, and the chordal seal including a band, a first arm that extends axially forward away from the band, and a second arm that extends axially forward away from the 
The closest prior art fails to disclose or suggest engaging the first arm of the chordal seal with the outer platform of the vane to cause the first arm to elastically deform and urge the band of the chordal seal radially inward toward engagement with the outer platform.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morrison (US 7,824,152) discloses a seal positioned a vane outer platform and an outer ring. 
Generale et al. (US 11,162,368) discloses a turbine vane assembly with a seal positioned between the vane outer platform and the carrier. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275. The examiner can normally be reached M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Danielle M. Christensen/Examiner, Art Unit 3745